Name: 2012/151/EU: European Council Decision of 1Ã March 2012 electing the President of the European Council
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2012-03-16

 16.3.2012 EN Official Journal of the European Union L 77/17 EUROPEAN COUNCIL DECISION of 1 March 2012 electing the President of the European Council (2012/151/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular Article 15(5) thereof, Whereas: (1) On 1 December 2009, by European Council Decision 2009/879/EU (1), Mr Herman VAN ROMPUY was elected President of the European Council for the period from 1 December 2009 until 31 May 2012. (2) In accordance with the Treaty, the holder of the office of President of the European Council may be re-elected once, HAS ADOPTED THIS DECISION: Article 1 Mr Herman VAN ROMPUY is hereby re-elected President of the European Council for the period from 1 June 2012 until 30 November 2014. Article 2 This Decision shall be notified to Mr Herman VAN ROMPUY by the Secretary-General of the Council. It shall be published in the Official Journal of the European Union. Done at Brussels, 1 March 2012. For the European Council The President H. VAN ROMPUY (1) OJ L 315, 2.12.2009, p. 48.